Citation Nr: 1630569	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  13-21 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C. 
 

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to February 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in December 2012.  The RO issued a statement of the case (SOC) in July 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2013.  A Supplemental Statement of the Case (SSOC) was issued in March 2014.  In September 2014, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In April 2015, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in October 2015, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268   (1998).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As noted in the April 2015 remand, the Veteran contends that he contracted hepatitis C through exposure to dirty water, exposure to blood while transporting wounded soldiers, or through the use of vaccination air guns during his service. He reported that many of his shipmates have died or been treated for hepatitis C.  At the hearing before the undersigned, he reported that he did not have any other risk factors associated with contracting hepatitis C, such as drug use or undergoing blood transfusion. 

Pursuant to the Board's remand instructions, outstanding VA treatment records were obtained.  However, a letter was not sent to the Veteran requesting that he provide sufficient information so that evidence pertinent to his claim for service connection that was not currently of record could be obtained.

Further, although the Veteran was afforded a September 2015 VA examination to address the etiology of this hepatitis C, the Board finds that the opinion provided by the VA examiner was not complete.  In this regard, the VA examiner did not did not comment on or discuss the Veteran's contentions regarding his risk factors in-service, that is, his exposure to dirty water, exposure to blood while transporting wounded soldiers, and through the use of vaccination air guns. 

In light of the above, the Board finds that a letter must be sent to the Veteran requesting pertinent outstanding evidence, and an addendum medical opinion must be obtained from the September 2015 VA examiner, if available.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.

2. Forward the entire claims file to the examiner who prepared the September 2015 VA examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for an additional VA examination , by a medical doctor with the appropriate expertise, to obtain answers to the specific questions posed below.
The entire claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the supplemental opinion that the claims file was reviewed.  

(a) The examiner must express an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed hepatitis C had its onset in or is etiologically-related to the Veteran's active service.   

The examiner should specifically consider and discuss the Veteran's contentions regarding risk factors in-service to include:
(a) Exposure to dirty water 
(b) Exposure to blood
(c) Use of vaccination air guns 

The examiner should also reconsider other identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004).   

(b) If it is determined that there is another likely etiology for the Veteran's diagnosed hepatitis C, that should be clearly stated.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

3.  After ensuring compliance with the remand  instructions above, readjudicate the claim on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


